Title: To James Madison from Edmund Randolph, 21 July 1791
From: Randolph, Edmund
To: Madison, James


My dear friend
Philadelphia July 21. 1791.
Altho’ I have not put you to the expence of postage by inquiries after your health, I have not omitted to avail myself of information thro’ Mr. Jefferson. I learn with sincere satisfaction, that you have emerged from your late attack; but I wish, that you would prevent a return in the fall by an abstinence from study.
I need not relate to you, that since the standard of republicanism has been erected, it has been resorted to by a numerous corps. The newspapers tell you, how much the crest of aristocracy has fallen; and I should rejoice that the controversy has been excited, were it not, that under the character of Agricola he, who was sufficiently depressed before, is now irredeemable in the public opinion, without being the real author. Were he in a condition to do harm, I should anxiously strive for his disgrace. For however meritorious I think him towards the U. S, I should hold it necessary to sacrifice any man, who could propagate his doctrines with success. But he is impotent, and something is due to past services.
Mr. J. and myself have attempted to bring Paine forward, as successor to Osgood. It seemed to be a fair opportunity for a declaration of certain sentiments. But all, that I have heard, has been, that it would be too pointed to keep a vacancy unfilled, until his return from the other side of the water. The contest seems to lie between Pickering, Peters, and F. A. Muhlenberg, who most probably cannot be reelected.
Mr. A. White speaks triumphantly of the progress of the excise in his district, and the counties in the neighbourhood of Fort Pitt. He mentions, however, that Mr. Gallatin is very industrious in disseminating discontent in the counties of Penna. on the Ohio, and that he has attempted to infect Our county of Monongalia. But an appointment has been made to the inspectorship of that quarter, of an antifœderal character, whose firmness and influence will sweep all difficulties before him.
Don’t trouble yourself with answering this scrap. I have written, not for the importance of the matter, but for the satisfaction of assuring you, that I always am My dear sir yrs. mo. sincerely
